Case: 19-60754     Document: 00515816103          Page: 1     Date Filed: 04/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       April 9, 2021
                                   No. 19-60754                      Lyle W. Cayce
                                                                          Clerk

   Demeko Green,

                                                            Petitioner—Appellant,

                                       versus

   Warden C. Rivers,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:19-CV-611


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Demeko Green, a federal prisoner currently incarcerated in
   Mississippi, was convicted in the United States District Court for the
   Western District of Tennessee for conspiracy to possess at least one kilogram
   of heroin with intent to distribute. Based on Green’s prior federal and
   Tennessee drug convictions, the sentencing court determined that Green


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60754      Document: 00515816103           Page: 2    Date Filed: 04/09/2021




                                     No. 19-60754


   was a career offender under § 4B1.1(b)(1) of the United States Sentencing
   Guidelines and sentenced him to 200 months’ imprisonment.
          Green unsuccessfully moved to vacate his sentence under 28 U.S.C.
   § 2255 in the Western District of Tennessee. Green then challenged his
   sentence by filing a petition for writ of habeas corpus under 28 U.S.C. § 2241
   in the Southern District of Mississippi. In his § 2241 petition, which is the
   subject of this appeal, Green argued that the district court erred in applying
   the § 4B1.1(b)(1) career offender sentencing enhancement, based on the
   Sixth Circuit’s decision in United States v. Havis, 927 F.3d 382 (6th Cir.
   2019). The district court sua sponte dismissed Green’s petition with prejudice
   as to jurisdiction and without prejudice “in all other respects.” Green
   appeals, arguing that the district court erred in concluding that it did not have
   jurisdiction over his petition.
          We review de novo a district court’s dismissal of a § 2241 petition on
   the pleadings. Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).
          A writ of habeas corpus under § 2241 and a motion to vacate a
   sentence under § 2255 are “distinct mechanisms for seeking post-conviction
   relief.” Id. The former “attacks the manner in which a sentence is carried
   out” and must be filed in the district where the defendant is incarcerated,
   while the latter provides a means for collaterally attacking the validity of a
   conviction or sentence and must be filed in the sentencing court. Id. at 451–
   52. Because Green challenges the application of the career offender
   sentencing enhancement, an alleged error that occurred at sentencing, a
   § 2255 motion is the proper vehicle for this challenge. See Cox v. Warden,
   Fed. Detention Ctr., 911 F.2d 1111, 1114 (5th Cir. 1990).
          However, a petitioner may use § 2241 to challenge the validity of his
   sentence if he can satisfy the § 2255 savings clause, which requires the
   petitioner to show that the remedy provided for under § 2255 is “inadequate




                                          2
Case: 19-60754      Document: 00515816103          Page: 3    Date Filed: 04/09/2021




                                    No. 19-60754


   or ineffective.” Reyes-Requena v. United States, 243 F.3d 893, 901 (5th Cir.
   2001). The petitioner bears the burden of establishing that § 2255’s savings
   clause should apply. Id. To do so, the petitioner must show both that his claim
   (1) “is based on a retroactively applicable Supreme Court decision which
   establishes that the petitioner may have been convicted of a nonexistent
   offense” and (2) “was foreclosed by circuit law at the time when the claim
   should have been raised in the petitioner’s trial, appeal, or first § 2255
   motion.” Id. at 904.
          Green cannot proceed with his § 2241 petition because he fails to
   make the first showing. Green does not base his challenge to the career
   offender sentencing enhancement on any retroactively applicable Supreme
   Court decision. He instead relies solely on the Sixth Circuit’s decision in
   Havis. This is insufficient for purposes of satisfying § 2255’s savings clause.
          Because Green cannot proceed with his § 2241 petition, the district
   court properly determined that it did not have jurisdiction and dismissed the
   petition. We therefore AFFIRM.




                                          3